Case 1:20-cv-00378-MAC-ZJH Document 17 Filed 02/03/21 Page 1 of 6 PageID #: 284




 UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS



  VIRGINIA JANISE,                                   §
                                                     §
                   Plaintiff,                        §
                                                     §       CIVIL ACTION NO. 1:20-CV-00378
  versus                                             §
                                                     §
  UNITED PROPERTY AND CASUALTY                       §
  INSURANCE COMPANY,                                 §
                                                     §
                   Defendant.                        §

           ORDER ADOPTING IN PART REPORT AND RECOMMENDATION OF
                     UNITED STATES MAGISTRATE JUDGE

           This case is referred to the Honorable Zack Hawthorn, United States Magistrate Judge, for

 all pretrial matters. Pending before the court is Defendant United Property and Casualty Insurance

 Company’s (“UPC”) Motion to Preclude Recovery of Attorney’s Fees. Doc. No. 8. The court has

 received and considered the report of the magistrate judge (Doc. No. 15), which recommends

 denying the motion and abating the case for sixty (60) days while Plaintiff Virginia Janise

 (“Janise”) gives proper notice to UPC. On December 22, 2020, UPC filed timely objections to the

 report and recommendation. Doc. No. 16. Janise has filed no objections, and the time for doing

 so has passed. FED. R. CIV. P. 72(b)(2).

           A party who files timely, written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo determination of those findings or recommendations to

 which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)-(3). The

 court has conducted a de novo review of the magistrate judge’s report and recommendation and

 has carefully considered UPC’s objections. The court finds that the magistrate judge’s findings
Case 1:20-cv-00378-MAC-ZJH Document 17 Filed 02/03/21 Page 2 of 6 PageID #: 285




 and conclusions of law are correct. Nonetheless, instead of the remedy recommended by the

 magistrate judge, UPC’s motion is denied on other grounds. Under the Texas Insurance Code, a

 motion to preclude attorney’s fees must be filed within thirty days of an original answer. Here,

 UPC’s answer is inoperative because it was filed late and without leave of court. Therefore, the

 ensuing motion to preclude attorney’s fees was not filed within thirty days of a valid answer. For

 that reason, the motion is denied.

 1. The Plain Text Does Not Permit Abatement in This Context

        Texas Insurance Code section 542A states in relevant part:

        If a defendant . . . pleads and proves that the defendant was entitled to but was not
        given a presuit notice stating the specific amount alleged to be owed by the insurer
        under Section 542A.003(b)(2) at least 61 days before the date the action was filed
        by the claimant, the court may not award to the claimant any attorney’s fees
        incurred after the date the defendant files the pleading with the court. A pleading
        under this subsection must be filed not later than the 30th day after the date the
        defendant files an original answer in the court in which the action is pending.

 TEX. INS. CODE § 542A.007(d). UPC does not take issue with the magistrate judge’s finding that

 Janise failed to provide sufficient presuit notice as required by § 542A.003. See R. & R., pt. A,

 Doc. No. 15. The magistrate judge also correctly concluded that the applicable statutes of

 limitations were extended until mid-2022 because UPC had reopened Janise’s insurance claim and

 provided her with additional reimbursements as late as mid-2020. See id., pt. B. UPC objects,

 however, to the magistrate judge’s proposed remedy of abatement. While UPC’s objections are

 persuasive, they are overruled for the reasons explained below. See infra pt. 2.

        The purpose of the notice requirement is “to discourage litigation and encourage

 settlements.” Hines v. Hash, 843 S.W.2d 464, 468 (Tex. 1992). With that in mind, the magistrate

 judge recommended denying the motion subject to reassertion and abating the case for sixty days,

 thus giving Janise an opportunity to cure her defects by providing proper notice. R. & R., pt. C,


                                                 2
Case 1:20-cv-00378-MAC-ZJH Document 17 Filed 02/03/21 Page 3 of 6 PageID #: 286




 Doc. No. 15. In support of that recommendation, the magistrate judge cited Perrett v. Allstate for

 the proposition that “abatement of the action for the statutory notice period is more consistent with

 the purpose of notice than dismissal.” Perrett v. Allstate Ins. Co., 354 F. Supp. 3d 755, 757 (S.D.

 Tex. 2018) (Rosenthal, C.J.) (granting defendant’s motion to abate).

        UPC objects to that recommendation, arguing that the plain text of the statute forecloses

 such a remedy, and that Perrett is inapposite. Def.’s Objs. 2-4, Doc. No. 16. By its text, the

 abatement provision in the statute applies only when a defendant files a plea in abatement. TEX.

 INS. CODE § 542A.005(a). UPC did not move to abate the action—UPC merely filed a motion to

 preclude attorney’s fees.

        Furthermore, Perrett was later clarified in Tarantino Properties, in which the defendant

 filed a motion to preclude attorney’s fees. Tarantino Props. v. Com. Ins. Grp., No. H-19-834,

 2019 U.S. Dist. LEXIS 74922, at *1 (S.D. Tex. May 3, 2019) (Rosenthal, C.J.). When the plaintiff

 in that case asked for abatement (citing Perrett), Chief Judge Rosenthal clarified that abatement

 was not an available remedy:

        Section 542A.007(d) conditions attorney’s fees solely on whether the plaintiff
        timely gave the defendant presuit notice under § 542A.003(b)(2), which Tarantino
        concedes it failed to do. There are no equitable exceptions to this requirement. Nor
        is there an exception based on an abatement that automatically goes into effect after
        the suit was filed, an exception which would undermine the presuit notice required
        by § 542A.003 and incentivized by the loss of attorney’s fees under § 542A.007(d).

 Tarantino Props., 2019 U.S. Dist. LEXIS 74922, at *4. Therefore, only § 542A.007(d) applies to

 the instant motion, and the sole remedy allowed by that section is a denial of attorney’s

 fees. See id. UPC, however, is not entitled to rely on § 542A.007(d) because UPC filed its Answer

 late and, most significantly, without leave of court.




                                                   3
Case 1:20-cv-00378-MAC-ZJH Document 17 Filed 02/03/21 Page 4 of 6 PageID #: 287




 2. UPC Cannot Rely on the Attorney’s Fees Statute Because UPC’s Answer Was Filed Late
    and Without Leave of Court

         In the report and recommendation, the magistrate judge explained why UPC’s Answer was

 filed late:

         Under the Insurance Code, a motion to preclude attorney’s fees “must be filed not
         later than the 30th day after the date the defendant files an original answer in the
         court in which the action is pending.” TEX. INS. CODE ANN. § 542A.007(d). UPC
         filed its Original Answer on September 24, 2020. The motion was filed on October
         23—within thirty days. However, Janise argues that the motion is untimely because
         the Answer was late. The action was removed on September 14. Because the
         Defendant did not answer in state court, the answer was due seven days after the
         notice of removal was filed. FED. R. CIV. P. 81(c)(2)(C) (Since service of process
         occurred on August 20, the seven-day period was “the longest of these periods”
         under the Rule.). Instead, the Answer was filed ten days later. Thus, UPC’s Answer
         was three days late. This raises the question of whether a seemingly timely motion
         to preclude attorney’s fees (filed within thirty days of the answer) may nonetheless
         be untimely if the answer was filed late. The undersigned could not find authorities
         that address this question.

 R. & R. 6 n.2, Doc. No. 15. This court has also failed to find authorities directly on point. The

 Northern District of Texas, however, has addressed a similar issue. In Maiden Biosciences, Inc.

 v. MPM Medical, Inc., Judge Fitzwater explained why a seemingly timely counterclaim was

 considered untimely because the preceding answer was filed late:

         Maiden filed and served its second amended complaint on November 1, 2018.
         Defendants filed their answer to Maiden’s second amended complaint on
         November 20, 2018. But that answer was untimely: it should have been filed no
         later than November 15, 2018. See FED. R. CIV. P. 15(a)(3).

         Defendants did not file their counterclaim until December 11, 2018, when they filed
         an amended answer to the second amended complaint and original counterclaim.
         . . . Defendants have not established that they can invoke Rule 15(a)(1)(A) to amend
         an answer as a matter of course that was itself untimely and subject to being stricken
         on that basis. Because the November 20, 2018 answer was untimely, the December
         11, 2018 amended answer purporting to amend the November 20, 2018 answer is
         likewise untimely. . . .

         The court therefore holds that defendants’ answers and counterclaim are untimely.
         Accordingly, it was necessary for defendants to seek leave to file the amended
         pleadings; they could not file them as of right.

                                                   4
Case 1:20-cv-00378-MAC-ZJH Document 17 Filed 02/03/21 Page 5 of 6 PageID #: 288




 No. 3:18-CV-1354, 2019 WL 935478, at *2 (N.D. Tex. Feb. 26, 2019). Thus, the Maiden opinion

 suggests that an ostensibly timely filing may nonetheless be invalid if it was filed with reference

 to an untimely answer. See id. at *5. Because the defendants in that case asked to amend the

 scheduling order so their late answers could be received, the court ultimately granted them leave.

 See id. But unlike the defendants in Maiden, UPC has not asked the court for leave to file its

 Answer at a later date.

        Furthermore, it is well established that the court has the power to strike an untimely answer

 filed without an accompanying motion for leave. See, e.g., DirecTV, Inc. v. Young, 195 F. App’x

 212, 215 (5th Cir. 2006) (affirming district court’s decision to strike answer filed eleven months

 late); Moreno v. Silvertip Completion Servs. Operating, LLC, 7:19-CV-240, 2020 WL 6867056,

 at *2-3 (W.D. Tex. Nov. 13, 2020) (denying defendant’s motion for leave to file amended answer

 nearly four months after the scheduled deadline to file amended pleadings); Parker v. Bill Melton

 Trucking, Inc., No. 3:15-CV-2528, 2016 WL 10704382, at *1 (N.D. Tex. Apr. 18, 2016) (granting

 plaintiff’s motion to strike untimely answer filed without motion for leave of court); but see Parker

 v. Bill Melton Trucking, Inc., No. 3:15-CV-2528, 2016 WL 1750643, at *3 (N.D. Tex. May 3,

 2016) (granting defendant’s subsequent motion for leave). In other words, a late answer is of no

 effect until the court grants the defendant leave to file it. See Bey v. Hood, No. 6:19-CV-227, 2019

 WL 3997347, at *2 (E.D. Tex. Aug. 23, 2019) (granting motion for leave and referring to the

 answer as “live” from that point).

        The magistrate judge explained why UPC’s Answer was untimely, and UPC never argued

 to the contrary. Motions to preclude attorney’s fees must be filed within thirty days of an original

 answer. TEX. INS. CODE § 542A.007(d) (“not later than the 30th day after the date the defendant

 files an original answer . . .” (emphasis added)). Nonetheless, UPC’s Answer is currently null

                                                  5
Case 1:20-cv-00378-MAC-ZJH Document 17 Filed 02/03/21 Page 6 of 6 PageID #: 289




 because it was filed late and without leave of court. Without a live answer “in the court in which

 the action is pending,” the court cannot rule on UPC’s motion to preclude attorney’s fees. See

 TEX. INS. CODE § 542A.007(d). Unless and until the court grants UPC leave to file its Answer late,

 UPC cannot take advantage of the attorney’s fees provision in § 542A.007(d). Therefore, UPC is

 not entitled to preclude Janise from seeking attorney fees at this juncture. In accordance with the

 foregoing reasons, UPC’s Motion to Preclude Recovery of Attorney’s Fees is denied. If UPC

 wishes to assert Texas Insurance Code § 542A.007(d), it must seek leave of court to file its Answer

 out of time.

                                            Conclusion

        In summary, the court adopts the report and recommendation insofar as it (1) concludes

 that Janise failed to provide adequate presuit notice; (2) explains why the statutes of limitations

 have been tolled until mid-2022; and (3) recommends denying UPC’s Motion to Preclude

 Recovery of Attorney’s Fees. Instead of abating the case as recommended by the magistrate judge,

 however, the motion is denied because UPC did not seek leave of court to file its Answer and,

 thus, does not have a live pleading before the court.

        It is, therefore, ORDERED that the magistrate judge’s Report and Recommendation

 (Doc. No. 15) is ADOPTED IN PART. UPC’s Motion to Preclude Recovery of Attorney’s Fees

 (Doc. No. 8.) is DENIED.

        SIGNED at Beaumont, Texas, this 3rd day of February, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                  6
